Bora Ella Tarpe and Tom Tarpe were jointly indicted for burglary. She pleaded guilty; he was tried and found guilty, and his motion for a new trial was overruled. She testified that she committed the crime, and that he had nothing to do with it. It appeared that the-burglary was in the daytime, and that certain tracks found on the premises were woman’s tracks. Most of the stolen articles were found in a room occupied by both Tom and Bora Ella Tarpe, who lived together but were not married. Among these articles was a guitar which Tom Tarpe pawned after the burglary. Numerous other circumstances were in evidence, but they need, not be detailed here.
F. R. Walker, for plaintiff in error.
C. D. Hill, solicitor-general, contra.